Exhibit 10.15
ADDENDUM
TO
EMPLOYMENT AGREEMENT
     This Addendum to Employment Agreement, made as of this            day of
January, 2004, by and between Calgon Carbon Corporation, having its principal
office at 400 Calgon Carbon Drive, Pittsburgh, Pennsylvania, U.S.A., 15205 (the
“Company’) and C. H. S. Majoor, residing at Sparrenlaan 14, 3090 Overijse,
Belgium (the “Employee”).
     Whereas, the Company and the Employee entered into a certain employment
agreement dated December 21, 2000 (collectively referred to with all amendments
and addenda thereto as the “Agreement”).
     Whereas, the Company and the Employee desire to amend the Agreement to
provide reasonable protection to the Employee in the event of a Change of
Control of the Company.
     NOW, THEREFORE, intending to be legally bound thereby, the Company and
Employee agree to amend the Agreement by adding the following provisions.

     1.   Change of Control Severance Payments.

     In order to protect the Employee if a Change of Control occurs, the
following is provided:
     (a) For all purposes of the Agreement, a Change of Control shall be deemed
to have occurred when (i) the Company is merged or consolidated with another
corporation which is not then controlled by the Company, or (ii) a majority of
the Company’s assets are sold or otherwise transferred to another such
corporation or to a partnership, firm or one or more individuals not so
controlled, or (iii) a majority of the members of the Company’s Board of
Directors consists of persons who were not nominated for election as directors
by or on behalf of the Board of Directors itself or with the express concurrence
of the Board of Directors, or (iv) a single person, or a group of persons acting
in concert, obtains the power to cause the nominees of such person or group to
be elected as a majority of the directors of the Company.
     (b) In the event of a Change of Control: (1) the Employee shall be paid in
a lump sum immediately upon the occurrence of one or more of the events
described subparagraph (1)(c), below, an amount equal to: (i) three years of the
Employee’s then current base salary plus; (ii) the Employee’s average annual
bonus payable with respect to the most recent three full bonus plan years ending
prior to the date of a Change of Control in a lump sum; (Change of Control
Severance Compensation); (2) the Employee will be provided his normal benefits
during the three year period following the occurrence of a Change of Control
including, but not limited to, health, dental and life insurance benefits the
Employee was receiving prior to the Change of Control (Severance Benefits) upon
the occurrence of one or more of the events described in subparagraph (1)(c),
below; and (3) the Employee shall be entitled to exercise all stock options and
stock appreciation rights previously granted to Employee by the Company
regardless of any deferred vesting or deferred exercise provisions of such stock
options or stock appreciation rights.

 



--------------------------------------------------------------------------------



 



     (c) Change of Control Severance Compensation pursuant to a Change of
Control hereunder shall only be payable to the Employee and Severance Benefits
shall only be provided to the Employee under the following conditions:

  1.   If the Employee terminates his employment during the period beginning on
the first anniversary of a Change of Control and ending on or before ninety days
following the first anniversary of the Change of Control by giving the Company
not less than thirty (30) days notice of the Employee’s intention to terminate
employment with the Company.     2.   If the Employment of the Employee is
terminated by the Company other than for a Termination for Cause during the
three-year period after a Change of Control. A Termination for Cause shall be
defined as a termination by the Company at any time, without notice, for
Employee’s (i) willful misconduct in the performance of his or her duties (other
than for disability); (ii) dishonesty or breach of trust by the Employee which
is demonstrably injurious to the Company or its subsidiaries; or
(iii) conviction or plea of nolo contendere to a felony.     3.   If the
Employee terminates his employment for Good Reason during the three-year period
after a Change of Control. Good Reason shall mean, without the Employee’s
express written consent, the occurrence of any one or more of the following:
(i) a material diminution of the Employee’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an employee of the Company from those in effect as of one
hundred eighty days prior to the Change of Control; (ii) the Company’s requiring
the Employee to be based at a location in excess of thirty-five miles from the
location of the Employee’s principal job location or office immediately prior to
the Change of Control; (iii) a reduction in the Employee’s base salary or any
material reduction by the Company of the Employee’s other compensation or
benefits from that in effect immediately before the Change of Control occurred;
(iv) the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in paragraph 2, below; and
(v) any purported termination by the Company of the Employee’s employment that
is not effected pursuant to a notice of termination in writing which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated, and for purposes of this Agreement, no such purported termination
shall be effective.

     (d) No Change of Controls Severance Compensation will be made nor will
Severance Benefits be provided to Employee upon termination of the employment of
the Employee in a Termination for Cause after a Change of Control occurs.
     2. Assignment. The rights and duties of the Company under the Agreement may
be transferred to, and shall be binding upon, any person or company which
acquires or is a successor to the Company, its business or a significant portion
of the assets of the Company by merger, purchase or otherwise, and the Company
shall require any such acquirer or successor by agreement in form and substance
satisfactory to the Employee, expressly to assume and agree to

 



--------------------------------------------------------------------------------



 



perform this Agreement in the same manner and to the same extent that the
Company, as the case may be, would be required to perform if no such acquisition
or succession had taken place. Regardless of whether such agreement is executed,
this Agreement shall be binding upon any acquirer or successor in accordance
with the operation of law and such acquirer or successor shall be deemed the
“Company”, as the case may be, for purposes of this Agreement. Except as
otherwise provided in this paragraph 2, neither the Company nor Employee may
transfer any of their respective rights and duties hereunder except with the
written consent of the other party hereto.
WITNESS the due signing hereof as of the date first written above.

                 
 
                Attest:       CALGON CARBON CORPORATION    
 
               
/s/ Michael J. Mocniak
      By   /s/ John S. Stanik    
 
               
[Corporate Seal]
          John S. Stanik, President & Chief Executive Officer    
 
               
Witness:
               
 
               
/s/ Reinier Keijzer
          /s/ C.H.S. Majoor    
 
               
Reinier Keijzer
          C. H. S. Majoor    

 